Citation Nr: 1610483	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  04-29 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a low back disorder, to include as secondary to a bilateral hip disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disorder.

4.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU). 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to November 1976.

In June 2007, the Veteran testified during a Board hearing in New York, New York before a Veterans Law Judge (VLJ).  A transcript is included in the claims file.

The Board remanded the appeal in September 2007 in order to obtain evidence identified during the hearing, including relevant Social Security Administration (SSA) disability determination records and VA treatment records.  The case was again remanded in March 2009, at which time further efforts were requested with respect to obtaining relevant VA treatment records dating back to 1976, and additional service treatment records from Fort Ord, California, and/or Fort Leonard Wood, Missouri, during the period from July 1975 to November 1976.

In January 2012, the Board advised the Veteran that the VLJ who conducted the June 2007 hearing was no longer employed at the Board.  He was offered an opportunity for an additional hearing.  The Board remanded the appeal a third time in March 2012 to allow for such a hearing to take place.  In May 2012, a hearing was held in New York, New York before the undersigned VLJ.  See 38 U.S.C.A. § 7107(c) (West 2014).  A transcript is included in the claims file.

In October 2012, the Board remanded the matters to obtain VA outpatient treatment records identified during the hearing.  In addition, the Board sought a VA medical opinion addressing the relationship between a current bilateral hip and low back disorder and the Veteran's active service.  After such development occurred, the Board denied the claims on appeal in a June 2013 decision.

The Veteran appealed the Board's denial to the Veterans Claims Court.  In May 2014, the Court Clerk granted a Joint Motion for Remand (JMR), returning the case to the Board.  In March 2015, the Board remanded the appeal once again with instruction to obtain records of in-service hospital treatment dated from July to November 1976.  Such records were obtained in June 2015, and the Board is therefore satisfied that the instructions in its remands of September 2007, March 2009, March 2012, October 2012, and March 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of whether new and material evidence has been received to reopen claims for service connection for a bilateral foot disorder and an acquired psychiatric disorder, to include PTSD, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral hip disorder was not shown in service, did not manifest within one year of separation from service, and is not related to service. 
 
2.  A low back disorder was not shown in service, did not manifest within one year of separation from service, is not related to service, and is not related to any service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  A low back disorder was not incurred in or aggravated by service, nor is it related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims service connection for a bilateral hip disorder and for a low back disorder secondary to his bilateral hip disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that current bilateral hip and low back disorders began during service.  During the course of the appeal, he has provided several statements of record in which he describes the etiology of the current hip or back disorders.  For instance, during the June 2007 hearing, he described injuries to the legs during basic training that required X-rays and hospitalization. 

He also described hurting his back while working in the mail room during service.  He reported that this injury also required hospitalization and X-ray examination.  He testified that was treated by the Brooklyn VA Medical Center within one year of discharge from service and was informed that he had degenerative hip disease.  He stated that he received constant treatment from the VA for the past 20 years and underwent a right hip replacement in 2004 and a left hip replacement in 2005. 

During the hearing before the undersigned in May 2012, he reiterated his contention that he fell a couple times during basic training and was diagnosed with degenerative hip disease by VA in 1979.  He also described injuring his low back after lifting boxes in the mail room while in service and stated that he was hospitalized twice and put on bed rest. 

The Board has considered the Veteran's contentions but finds that the evidence weighs against service connection for a bilateral hip disorder or for a low back disorder. 

First, the Board has considered whether service connection is warranted on the basis of any legal presumption.  Here, the Veteran has been diagnosed with two diseases of the hips, osteoarthritis of the bilateral hips and avascular necrosis of the left hip.  He has also been diagnosed with a congenital defect described as os acetabuli.  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) are potentially applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

However, while the Veteran is currently diagnosed with osteoarthritis of the bilateral hips, such was not noted during service.  Rather, the service treatment records contain no references to the hips and his lower extremities were evaluated as normal during his service separation.  The Board has considered his statements to the effect that he was hospitalized for his hips during service; however, the service department has found no record of such and there is no indication that his service treatment records are incomplete.  

Subsequent to the JMR, VA obtained treatment records of in-service hospitalizations dated from July to November 1976.  The records show that the Veteran was indeed hospitalized during that period but only to undergo a circumcision.  The records do not reflect any treatment or symptoms related to the hips or lower back.

As such, the Board has weighed his lay statements but finds that the service treatment records constitutes the most probative evidence as to the incurrence of any in-service hip or back disorder.  Thus, the evidence does not support that a chronic hip or back disorder was incurred during service.  In addition, due to the absence of findings concerning the hips, the diagnosis of chronicity is not in question.  Thus, the Board need not look to evidence of continuity of symptomatology since service discharge.  The remaining hip diagnoses, avascular necrosis and os acetabuli, are not listed as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  

The Veteran's low back disorder is diagnosed as lumbar strain, degenerative disc disease, and lumbar spondylosis including osteoarthritis and central canal stenosis.  As noted, arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  However, for similar reasons as discussed above, the evidence shows that he did not have a chronic disorder during service, nor may the issue of chronicity be legitimately questioned.  Again, despite his allegations to the contrary, the service treatment records do not document treatment for low back symptomatology nor do they include X-ray evidence of arthritis. 

Next, the Board has considered whether the presumptive provisions of 38 C.F.R. § 3.307 and § 3.309 apply.  Here, there is no evidence showing X-ray evidence of arthritis of the hips or lumbar spine within the first post-service year.  While the Veteran alleges treatment at the VA medical facility in Brooklyn, New York following service, the VA medical facility has made several searches for any such records and was unable to confirm treatment following discharge from service. 

Next, the Board will address the finding of a current genetic defect diagnosed as os acetabuli.  VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  Indeed, a congenital disease can be incurred or aggravated in service in that it first manifests during service or preexisted service but progresses at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990). 

A congenital defect, on the other hand, is not a disability for which service connection can be granted.  38 C.F.R. §§ 3.303(c), 4.9.  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App. 390 (2009). 

Here, the Board finds that os acetabuli is a genetic defect that was not subject of superimposed disease or injury during service.  The most probative evidence concerning os acetabuli comes from the December 2012 VA examination report.  Therein, the VA examiner reported that os acetabuli was a congenital defect of "minimal clinical significance" and was less likely than not aggravated during active service. 

Finally, because none of the presumptive provisions of law are for application, the Board will address direct service; that is evidence that directly links a current bilateral hip or back disorder to active service.  Here, the weight of the probative evidence does not show the incurrence of either a bilateral hip or low back disorder during service. 

Even though the Veteran alleges treatment for a hip or low back disorder following discharge, the first competent medical evidence showing treatment was not until 1994, nearly 20 years following discharge from service.  VA treatment in 1994 revealed evidence of degenerative changes in both hips and low back pain.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that it is not error to weigh the absence of contemporaneous medical evidence against the lay evidence of record); Maxson v. Gober, 230 F.3d 1330, 1332   (Fed. Cir. 2000) (noting that the evidence of prolonged periods without medical complaint can be considered). 

Evidence concerning the etiology of the disorders, however, consists primarily of the recorded histories.  Those statements are inconsistent and do not support a determination that the current bilateral hip or low back disorders are etiologically related to service.  The Board acknowledges that a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Here, however, the Veteran's inconsistent reporting of his medical history weighs against his credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  For instance, in an August 1994 VA treatment record, he reported a history of low back pain for only the prior two days.  In a February 1995 VA record, he reported a history of bilateral hip pain for seven years.  In an October 2002 VA treatment record, he reported a history of bilateral hip pain starting in 1997.  A November 2002 VA CT scan report notes a six year history of low back pain. 

In May 2003, he reported a ten year history of hip pain and the following month he reported a twenty year history of hip pain.  An August 2003 private treatment record notes a history of bilateral degenerative hip disease since 1980.  It also notes no history of direct trauma.  In more recent VA treatment records, generated since the initiation of the current claims, he reports a history dating to service or immediately following service discharge. 

Because the Veteran's statements regarding the etiology of the current disorders are internally inconsistent, the Board looks to the medical opinions evidence addressing the etiology of the current hip and low back disorders.  

The December 2012 VA examiner provided an opinion after reviewing the Veteran's claims file stating that the bilateral hip and low back disorders were less likely than not related to active service.  Regarding the hip disorder, the examiner reasoned that the service treatment records did not show any hip disorder.  Moreover, the examiner found that the Veteran's history of cocaine and drug abuse was associated with osteoarthritis and avascular necrosis of the hips.  Regarding the low back, the examiner reasoned that the service treatment records did not show treatment for a low back sprain, bed rest, or hospital treatment.  Rather, the examiner found that the Veteran had a progression of degenerative disc disease that could be consistent with age-related changes or from stressors caused by the bilateral hip disorders. 

Similarly, the July 2015 VA examiner reviewed the Veteran's claims file and opined that the hip disorder was not likely to have been incurred in or caused by service.  This opinion was based on the rationale that there was no documentation of any hip disorder until many years after separation from service.  The examiner further opined that the Veteran's current low back disorder was unrelated to the single instance of flank pain which was noted in service.  This opinion was based on the rationale that the Veteran's current conditions were degenerative and could not have been caused by a pulled muscle decades in the past.

"[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the December 2012 opinion contains an analysis that is supported by the record and clearly articulates the rationale for concluding that the Veteran's bilateral hip or lumbar spine disorders are not related to service.  Furthermore, the July 2015 opinion is consistent with the medical evidence and the prior December 2012 opinion.  Therefore, these opinions are entitled to great probative weight. 

Finally, while there is evidence that the bilateral hip disorder causes or aggravates the lumbar spine disorder; the Veteran is not service-connected for the bilateral hip disorder.  Hence, there is no basis to grant the claim on a secondary basis.  38 C.F.R. § 3.310. Considering all of the evidence of record, including the lay statements of record, the preponderance of the evidence is against the claims and service connection is denied.  In arriving at the decision, the Board has considered the applicability of the "benefit-of-the-doubt" rule; however, as there is not an approximate balance of evidence, that rule is not applicable.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and relevant SSA records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his hips and lower back in December 2012 and July 2015.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for a bilateral hip disorder is denied.

Service connection for a low back disorder, to include as secondary to a bilateral hip disorder, is denied.


REMAND

An April 2015 rating decision denied service connection for a bilateral foot disorder and service connection for an acquired psychiatric disorder to include PTSD on the basis that new and material evidence had not been submitted.  The decision also denied a TDIU.  The Veteran submitted a December 2015 notice of disagreement addressing each of these issues.  The RO has not as of yet provided a statement of the case with respect to these issues.

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case to the Veteran and his representative regarding the issues of whether new and material evidence has been submitted to reopen claims of service connection for a bilateral foot condition and an acquired psychiatric disorder to include PTSD, and entitlement to a TDIU.  If, and only if, the Veteran perfects the appeal to any issues, they must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


